Hon. C. H. Caress                                Odnion
                                                 -s-
                                                        .No. V-999
State Auditor
Capitol, Station                                .Ra:   Constitutionality     pf the grant
Austin, Texas                                          of public funds made b-y H.B.
                                                       No. 97, Acts 51st Leg., R.S.
                                                       1949, ch. 540, p. 1000, to soil
                                                       conservation     districts   created
                                                       under Article 1658-4. V.C.S.,
                                                       and the procedure       prescribed
                                                       to withdraw    same from the
                                                       State. Treasury.
Dear      Sir:

                 Your request
                           for an opinion presents eleven questions per-
taining to Heusc Bill No. 97;Acts 51st Leg., R.S. 1949, ch. 540, p. 1000,
the, first thr.ee of which are as follows:

               .“l. ,Does the Legislature have constitutional authority
          to make a grant of this type to districts such as the State
          Soil Conservation   Distri@s?

                “2. Can the Comptroller     issue a warrant payable, to
          a Soil Conservation   District  on funds drawn from the Gen-
          eral’Revenue   Eund, based only on the certification    of the
          State Soil Conservation    Board, which funds can be deposited
          in the local depository   of the Soil Conservation  District
          and become a checking account of such district?

               ‘3. If your answer to the above question is No, can
          the Soil Conservation    Districts   present their vouchers   to
          the Comptroller’s    Office for payment of such axpanditures
          as are authoriaed   by the provisions     of H.B. 97, after an al-
          lotment has been approved ‘by the State Soil Conservation
          Board for the particular    district? l

                 We will   first    discuss   the three   questions    above   in the order
stated,

                 Section   1 of H.B.    97, supra,     reads   as follows:

                 “Section. 1.      There is hereby appropriated     out of the
          General Fund of          the State Treasury   not otherwise   appro-
            riated the sum         of Two and One-Half   h$llion Dollars
          P$2,500,000)     for     the fiscal year ending August 31. 1950.
                                                                                          ,   .   .


 Hon. C. H. Cavness,      page   2 (V-999)




       and the sum of Two and One-Half        Million Dollars
       ($Z,SOO,OOO) for the,fiscal    year ending August 31, 1951,
       to the several soil conservation     districts   in Texas.    A
       soil conservation    district shall be eligible    to receive
       grants for each period of the biennium after it has been
       duly organized    and a Certificate   of Organization     for the
       district has been approved and signed by the Secretary
       of State, All grants to soil conservation       districts   shall
       be made by the State Soil Conservation         Board based on
       the Board’s   determination    of equity and need of the dis-
       trict applying for grant.”

             Before we can answer the first question,. it is necessary
to’first  consider  and determine  the nature or status of soil conserva-
tion districts   and the purposes for which they were created.

               The first two paragraphs   of Section      59, Article   XVI      of the
Constitution     of Texas read as follows:

             “Sec. 59 a. The conservation          and development      of all
       of the natural resources       of this State, including the cou-
      ,trol, storing, preservation       and distribution    of its storm
       and fiood waters,     the waters of its rivers dnd’streams,
       for irrigation.    power and all other useful purposes,          the
       ie&mation       and irrigation    of its arid, semi-arid      and
       other lands needing iriigation,        the reclamation     and
       drainage    of its over-flowed     lands; and other lands need-
       ing drainage,     the conservation     and development      of its
       forests,  water and hydra-electric         power, the navigation
       of its inland and coastal waters,        and the preservation
       and conservation      of all such natural resources of the
       State are each and all hereby declared          public ,riShts and
       duties; and the Legislature       shall pass all such laws ,as
       may be appropriate       thereto.

            “(b) There may be created within the State of Texas,
      or the State may be divided into, such number of conser-
      vation and reclamation    districts  as may be determined       to
      be essential   to the accomplishment     of the purposes   of this
      amendment to the. constitution.     which districts  shall be
      governmental     agencies and bodies politic and corporate
      with such powers of government       and with the authority to
      exercise   such rights, privileges   and functions concerning
      the subject matter of this amendment as may be conferred
      by law.*

           This section of the Constitution authorizes    the creation of
various kinds of conservation  and reclamation   districts.   Many of such
districts have been created by the Legislature   (See the respective   Acts
Hon. C. H. Cavness,     page   3 (V-999)




following Art. 8197f, V.C.S.).    Many others have been.created    under
authority of statutes enacted zby the Legislature    pursuant to its
mandatory   provisions.    (Title 128, chs. 2-8, and Art. ,165a-4, KC.
S.); Hedge v. Lower     Colorado River Authority,    163 S.W.2d 855 (Tex.
Civ. App. 1942, error dism. by hgr.).

            Soil conservation    districts  are created under the provi-
sions of Article   1658-4, V.C&,      a verylong   and comprehensive      stat-
ute which was first enacted by Acts 46th Leg.. 1939i ch. 3, p. ~7,
amended by Acts 47thLeg.;         1941; chi 308, p. 491, and is ,known as
the “State Soil Conservation      Law.” Section 2 thereof reads as fol-
lows:
                        _.
            ‘Sec. .2. Legislative    Determinations,    and Declara-   ~.
      tion, of Rolicy.:     .,

           *It is hereby    declared*      as a matter   of Legislative
      Determination:

            -(aj ,‘T.he.&ndition:      That
                                          ” the farm and ,grasing
      lands of thenState: of ,Texas .are among the basic assets
      of the State and that the preservation         of these lands; is
      necessary     to protect and promote the health, safety, and
      general welfare      of .its people: that improper      land-use
      pr~actices haue- caused’and       have-:contributed    to,, and are
      now causing and contributing’ to, ~a progressivelymore.
      serious ,erosion~ of .the farm and grazing, lands of, this
      State by wind and water,; that the breaking          of natural
      graisi plant, .d      forest cover has’ interfered with ,the
      natural factors,of     soil stabilization,    causing loosening
      of soil and exhaustion of humus, and developing              a soil
      condition that favors erosion;        that the: topsoil is being
      blown and washed out of fields ,and pastures;            that there
      has been an accelerated        washing of sloping fields; that~
      these processes      of erosion by wind and water speed up
      with removal     of absorptive     topsoil, causing exposure        of
      less absorptive     and. less .protective but .more erosive
      subsoil; that failure by any occupier :of land to ‘conserve
      the soil and cqntrol erosion upon such land causes a
      washing and blowing of still and water from such lands
      onto other lands and makes -the .conservation            of soil and
      control of erosion on such other lands difficult or im-
      possible.

             “(b). The Consequences.     That :the.consequences     of
       such soil erosion.in   the form of soil-blowing    and soil-
      washing are the silting ,and %sedimentation of stream chan-
      nels, reservoirs,     dams, ditches,. and harbors;   the loss of
     .fertile   soil material  in dust storms: the piling up of soil
Hon.   C. H. Cavness.     page 4 (V-999)



       on lower slopes, and its deposit over alluvial plains;
       the reduction in productivity       or outright ruin of rich
       bottom lands by overwesh         of poor subsoil materiel,
       sand, and gravel swept out of the hills; deterioration              of
       soil and its fertility,   deterioration      of crtips grown
       thereon, and declining acre yields despite development
       bf scientific processes      for increasing      such yields; loss
       of soil and water which causes destruction             of food end
       cover for wildlife; ‘a.blowing and washing of soil into
       streams which silts over spawning beds, and d&troy6
       water plants, dimfnishing       the food supply of .fish; a
       dfminishing    of the underground      water reserve, which.
       ceuses water shortages,        intensifies    periods    of drought,
       andcauses     crop failures;    an increase      in the speed and
       volume of rainfall     run-off, causing severe and increea-
       tng floods, which bring suffering,         disease,    end death;
       impoverishment      of families    attempting to farm eroding
       and eroded lands; damage to roads, highways,                railways,
       farm buildings,    and othdr property from floods and from
       dust storms;’ and losses in navigation,          hydro-electric
       power, municipal     water ,supply, irrigation        developments,
       farming, and grbzing.

             “(c) The Appropriate         Correctiue      Methods.      That to
       conserve     soil resources     end control and prevent soil
       erosion,   it is necessary that la&-use            practices    contri-
       buting to soil wastage and soil erosion may be discouraged
       and discontinued,      and appropriate       soil-conserving      land-
       use practices      be adopted aad~cerried out; that among the
       procedures      necessary for widespread           adoption, are the
       carrying    on of engineering operations           such es the con-
       struction of terraces,.      terrace    outlets, check dams, dikes,
       ponds, ditches, and the like; the utilization            of strip crop-
       ping, lister furrowing,       contour cultivating,       and contour
       furrowing;     land irrigation,     seeding and planting of waste,
       sloping, abandoned, or eroded lands to water-conserving
       and ~erosion-preventing        plants, trees, and grasses;         for-
       estation and reforestation;         rotation of crops, soil stabilima-
       tion with trees, grasses,        legumes.     and other thick-growing,
       soil-holding     crops, retardation       of runoff by increasing ab-
       sorption of rafnfall;     end retirement       from cultivation of
       steep. highly erosive       ereas end areas now badly @lied              or,
       otherwise     eroded.

            ‘(d)  Declaration   of Policy.   It is hereby declared to be
       the policy of the Legislature    to provide for the conservation
       of soil and soil resources    of this State, and for,the control
       and prevention of soil erosion, and thereby to preserve       nat-
       ural resources,    control floods, prevent impairment     of dams
                               -


,




    Hon. C. H. Cavness,        page   5 (V-999)




            and reservoirs,.     assist in maintaining      the navigability
            of rivers    and harbors,     preserve   wildlife,   protect the
         ~~tax ,bese. brotact public Iands,~ and pro~tect and promote
            the health,. safety, and general welfare          of the people of
           this State:and      thus to carry out the mandate expressed
            in Article    XVI , Section 59a; of the Constitution of ,Texas.-
            It is .further declared     as a matter of Legislative        intent
       ’ and, determination         of ~policy that the agencies ‘created, ‘.
        ~‘.,$owf?rs conferred      and.the activities     contemplated      in this v
           Act for the tionservation        of soil and water resources and
            for the reduction of public damage resulting              from failure
            to conserve     such natural resources,        shall be supplementary
            and complementary         to the work, of various      river and other
            authorities    now established      in the State and to other State
            officers,   agencies,    and districts    engaged in closely re-
            lated projects,     and shall not be duplicative       thereof nor
            conflicting therewith.”

                Section      3 provides      in part that:

                “Sec.   3.    Definitions.

                “Wherever   used or referred  to in this Act,~ unle.ss a
          differ~ent meaning. clearly appears from the context:

                 “(1) ‘District’   or ‘Soil Conservation      District’ meens
          a governmental.       iubd,ivision.of   this State, and a public
          body corporate       end,politic,    organized   in ~accordance with
          the provisions      of this Act, for the purposes,       with the
          powers,, and subject to the restrictions           hereinafter  set
          forth.       ‘,



               “(8) ‘Agency of this State’ includes the government      of
          this State and any ,subdivision,  agency. or instrumentality,
          corporate   or otherwise.  of the government   of this State.

                “(9):‘United States* or ‘Agencies   of the United States’
           includes the United States of America,     the Soil Conserva-
          ,tion Service of the United States Department      of Agriculture,
           and any ,other agency or .instrumentality,    corporate   or other-
           wise, of the United States of America.

               ‘(10) ‘Government’    or ‘Governmental’    includes the Gov-
          ernment of this State, the Government      of the United States,
          and any subdivision,    agency, or instrumentality,    Corporate
          or otherwise   of either of them.”
Hon. C. H. Cevness,    page   6 (V-999)



            Section 4 creates the State Soil Conservation       Board, con-
sisting of five members,     *to serve    as en agency of the State and to
perform   the functions conferred ,on it. in this Act*; divides the State
into five (5) districts for the purpose c$ ~selectfng one member         of the
Board from each district;     prescribes    the procedure   to be followed in     d
selecting such members      and filling vacancies    on the Board; fixes their
tenure of office and compensation;       requires  each member     of the Board
to -take the State Constitutional     Oath of Office”;  empowers    the Board
                                                                                      c
to employ an administrative      officer and such other employees,       deter-
mine their qualifications,    duties and compensation,     “according    to the
terms and amounts as specified        in the general appropriation    bills.”
Subsection G of this section reads:

           ‘0.  fry addition to the duties and powers hereinafter
      conferred   upon the State Soil Conservation   Board, it shall
      have the following    duties and powers:

           “(1) To offer such’essistance     as may be appropriate
      to the supervisors  of Soil Conservation    Districts,  organ-
      ized as provided hereinafter,    in the carrying   out of any
      of the powers and programs.

           “(2) To coordinate the programs   of the several Soil
      Conservation  Districts organized hereunder so far 8s~
      thJs may be done by adviae and consultation.

            “(3) To secure the cooperation     and assistance of the
      United States and auy of its agencies, and of agencies     of
      ~this State, in the work of such districts.

            “(4) To disseminate   information   throughout the State
      concerning   the acthities   and programs    of the Soil Con-
       servation Districts   organized hereunder,    and to encourage
      the formation   of such districts  in arees where their organ-
      ization is desirable.”

            Other sections of the statute prescribe    in detail, and at great
length, the procedure   to be followed by landowners     and the State Soil
Conservation   Board in organizing a soil conservation      district; the se-
lecting of its governing body consisting   of five members      or supervisors:
fixing their tenure of office and compensation;     and defining. their powers
and duties, and the powers of the districts    so created.    Included in the
powers granted and withheld from such districts       in Section 7 are the fol-
lowing:

            *. . . .

           “(8) To sue and be sued in the name of the district:
      to have a seal, which seal shall be judicially noticed; to
     .’




          Hon. C. H. Cavness,      page   7 (V-999)

_I



                 have perpetual    succession   unless terminated    es here-
                 inafterprovided;    to make and execute contracts      and
                 other. instruments.~ neoessary~or     ,convenient to the ex-’
                 ercise   of its powers,   to make, Andyfrom .time to time      ..
                 amend and repeal,      rules end reguletions~ not inconsistent
                 with this Act, to carry ,into effect its purpdses ,and pow-.
                 errs;                                             ;’ I

                   .’ .,“(9)As    a condition~tothe     extending of any~ benefits
                under this Act to,~ or the,performance            of work upon,, any
                lands not owned or controlled by this State or any of its
                agencies,      the ‘~supervisors may require       contributions    in
                th+.form     of servides,    materials,     or otherwise: to .any, op-
                eration conferring        such benefits,    and,~may require     land
                occupiers      to ente~r into and perform      such agreements       or
                covenants es-to the permanent            use of such lends as will
                tend to prevent or’cont,rol erosion’thereon.                                  .’

                       “(10)~ The supervisors   shall~ have.no powe.r to levy
                 taxes; and no debts incurred      in the name of the district
                 shall, create a alien eon.lands of landowners   or ,land~oc-
                 cupiers   in the-district.?.    ..~
                                     .,.
                      The Courts of this,:State; ‘so far es we have been able to
 .
          ascertain;  have had no o&asion      to consider Artiale .165a-4 for any
          purpose.   However,    hour appellate courts have.had before them the
          question of the status or. nature of conservation     ,and reclamation    dis-
          tricts of different’ kinds created by. the Legislature    under authority of
          Section 59;. Artidle’XVl   of the ,Constitution,, end of those districts.
          created under statutes enacted pursuant to the same authority.

                      In the case of State v. Smith; 47 S.W.2d,642.(Tex.-Civ.       App.
          1932), .the Court had before it the, questions of the constitutionality    of
          Articles   165a-165m, Vernon’s,Civil      Statutes (Adts 42nd Leg., 2nd C.
          S. 1931, ch. 2, p. 2), which purported to regulate the planting, growing
          and harvesting    of cotton and other soil exhausting plants for’the pur-
          pose of preserving     and conserving    the soil.  The Act declared   that:
          “The preservation      and restoration   of the soil and the fertility of the
          soil is essential   to the welfare   of the people of the State.”

                       The Court held some regulatory       provisions   of the statute
          contravened     certein provisions    of both the Federal   and State Constitu-
          tions.  With these provisions      we are not here concerned.       In the course
          of the opinion, the Court said:,
                                    .
                       “In 1917 our State Constitution was amended by
                 adding section ~59 (a)to articles 16, which authorizes, the
                 Legislature     to~pass all laws.thet are appropriate    for-
                 the conservation     and development    of all of the natural
                                                                               .   .


H&L C. H. Cavness, page 8 (V-999)



       resources    of~the state.    Unquestionably,    we think the
       soil is one of the natural resources        of the state, and,
       if it becomes    necessary,    we think the Legislature     could
       enact such reasonable       and appropriate    laws as may
       be required    for the preservation     of the soil. The quea-
       tion as to whether said laws were reasonable           and ap-
       propriate   would be for judicial determination.*                               ..
                                                                                       .~.
            In the case of Willacv  County Water Control and Imarove-
ment Dist. No. 1 v. Abendroth,.l42    Tex. 320, 177 S.W.2d 936 (1944). it
became necessary     for the court to determine   the status or nature of
a district created under the provisions    of Section 59, ArticleXVI   of
the Constitution,  and Title 128, Chapter 3A, Articles    7880-I to 7880-
1472. V&S.      The Court said:

             e
               . . . . Irrigation     districts,   navigation districts,
       levee and improvement            districts,   and like political
        subdivisions     created,under        Section 59a of Article
       XVI of the Constitution,          and statutes enacted tbere-
       under carrying        out the purposes       of such constitutional
       provision,     are not classed with municipal           corporations,
       but are held to be political subdivisions             of the State,
       performing      governmental         functions, and standing upon
       the same footing as counties and other political               sub-
      -divisions established         by law. Harris       County Flood Con-
       trol District     v. Mann, 135 Tex. 239, 140 S.W.2d 1098;
       Wharton County Drainage District No. 1 et al. v. Higbee
       et al., Tex. Civ. App., 149 S.W. 381, writ refused; Bexar-
      Medina-Atascosa           Counties Water Improvement District
       No. 1 v. State, Tex. Ch. App., 21 S.W.2d 747, writ re,-
       fused; Engleman        Land Co. et al. v. Donna Irrigation
      District    No. 1 et al., Tex. Civ. App., 209 SW. 428, writ
       refused; Arneson        v. Shary et al., Tex, Civ. App., 32
                                   .     .
       S;W.Zd 907. appeal dismissed,             Arneson    v. United Irr.
       Co., 284 U.S. 592, 52 S. Ct. 202, 76 L. Ed. 510; Harris
       County Drainage        District     No. 12 v. City of Houston, Tex.
       Corn. App;, 35 S.W.2d 118, 120; 44 Tex. Jur., p. 262, b
       176.*

           Counties are appropriate  agencies through which the State
may perform   duties resting on the State. Weaver  v. Scurry County,
28 S.W. 836 (Tax. Civ. App. 1894); Bexar County v. Linden, 110 Tex.
344, 220 S.W. 761 (1920); City of Aransas         Pass v. Keelin& 112Tax.
339, 247 S.W. 818 (1923); Jefferson       Countv v. Board of Countv and Dis-
trict Road Indebtedness,   143 Tex. 99, 182 S.W.2d 908 (1944).

             Conservation   districts created by the Legislature  under the
provisions    of Section 59 are governmental   agencies,  bodies politic and
corporate,    and have been held to be competent agencies of the State
    Hon. C, H. Cavness,       page   9 (V-999)




    through which the State,may perform        certain governmental    functions
    and duties.    Bravos   River Conservation    and Reclamation   District   v.
    McGraw,     126 Tex. 506, 91 S.W.2d 665 (1936); Harris      County Flood
    Control~District    v. Mann, 135 Tex. 239; 140 S.W.Zd 1098 ~(1940).

                  In view of the provisions.    of Section 59 of Article      XVI :of~the
     Constitution of ~Texhs and Article      165a-4, and then status of other con-
    servation.districts      created under similar      statutes enacted under.au-..
    thority of Section, 59. and the status ~of such districts         created by the
    Legislature     under the same authority, we think a soil conservation’              ::.:
    district   created under the provisions       of Article    165a-4 is a political
     subdivision    of the State, a body politic and corporate,        and a State
    governmental       agency with authority to exercise        such. rights; privileges
    and functions pertaining       to the conservation      and reclamation     of soil,
    a natural resource       of the State, and the other purposes        named in Sec-
    tion 2~thereof, as we have been conferred          upon it by Section 59 and this
    Article.    The Legislature      has declared   all these purposes       are to “pro-
    tect Andypromote the. health, safety, and general w.elfare .of the people
    of this State, and thus carry out the mandate expressed              in Article   XVI,
    Section 59, of the Constitution of Texas.*          (Art. 165a-4, sec. 2, subset.
    (4    1.                                            .,.   -4

              Therefore,  it is our opinion that-soil.conservation   districts
    created under the provisions   of Art. ~lbSa*4. are proper agencies through
.
    which the State may perform    duties resting upon the State.

                Our Courts. in passing on the question of the constitutionality
    of an Act of the Legislature,     have often said:                                          .
                                             ..~
              68
               . . . every’rehsonable     intendment and presumption
          will be,made .+nfavor .of the constitutionality      ax&validity
          of a statute, until the contrary is clearly      shown. ~The
          Legislature    is presumed, to have regarded       constitutional.
          limitations   or requirements      in enacting laws, as assidu-
          ously as the courts do in construing        and applying them.
          And before a legislative      act will be set aside, it must
          clearly appear that its validity cannot be supported by
          any reasonable      intendment or allowable     presumption.”
          39 Tex. Jur. 251. Statutes, Set; 1,33.

               In the recent      case   of State v. Rector,    224 S.W.2d 706, (Tex.
    Sup. 1949) it was said:’                .,,      .:

                 “This. Court‘has   repeatedly ~held that no .Act of the
           Legislature    will be -declared unconstitutional    unless some
           provision   of the ‘Constitution CM be cited which clearly
           shows that the Act is invalid.      Texas National Guard Ar-
           mory Board v. h&Craw.         132 Tex.~ 613, 126 S.W.2d 627;
           Harris   County v. Stewart,     91 Tex. 133, 41 .S.W. 650; Brown
sm
 Hon. C. H. Cavness,            page      10 (V-999)
             ‘XI


        v. City of Galveston,    97 Tex. 1, 75 S.W. 488; 9 Tex.
        Jur., pp. 477, 478,   g 59.”

             Therefore,   it cannot be said that the Legislature      lacked the
 power to make the appropriations        found in House Bill 97 to the sev-
 eral soil conservation~ districts    of this State; unless there is some
 provision  in the constitution which can be cited clearly withholding
 such power, from that body.      The only provisions     of the Constitution
 which may be considered       as possibly   inhibiting the Legislature    from
 making these grants of public money to such districts          are the follow-
 ing:

                   Section   3, Article     VIII of the Constitution         reads:

             “Taxes shall be levied and collected                      by gen-
        eral laws and for public purposes  only.”

                The pertinent       provision          of Section    48, Article    III of the Con-
 stitution    reads:

              Y9ec. 48. The Legislature     shall not have the right
        to levy taxes or impose burdens upon the people, ex-
        cept to raise revonue   sufficient for the economical   ad-
        ministration  of the government,    . . . ,*

                   Section   51, Article     IIIof   the Constitution      reads    in part   as fol-
lows:

                   3 Sec.
                    51. The Legislature     shall have no power to
        make any grant or authorixe the making of any grant
        of public money to any individual,      association    of indi-
        viduals. municipal   or other corporations       whatsoever,
        provided,  however,   . . . . the provisions    of this section
        shall not be construed    so as to prevent the grant of aid
        in cases of public calamity.”

            In numerous   instances the courts of this and other jurisdictions,
and text writers,   have said that the question of what is a public purpose
cannot be answered by any precise      definition. 6 McQuillen   on Municipal
Corporations    (2d Ed.) 338, Sec. 2532.

              “What may or may not be termed a ‘public purpose’
        is not easily defined, and no definition has as yet been
        framed that will fit all conditions or provisions,    . . .
        The determination    of whether a particular   purpose is
        public or private is ultimately   a judicial question, but
        the public policy of the state, as it has found expression
        in legislative enactments   is entitled to weighty considera-
        tion, and all reasonable  doubts on the question should be
     Hon. C. H. Cavness,          page     11 (V-999)


                                    .

              resolved  in favor        of a legislative   declaration,    thereon.”
              50C.J.860,Sec.67.                  ”         in ,,

                 1nGieen.v.     Frazier,    44.N.D. 395, 176 N.‘W; 11 (1920),, affirmed,
     253 U.S. 233, 40 S.Ct.’ 499, ‘64, L.Ed. ~878 (1919). ~the term “public pur-
     pose” was defined as follow,s:                      ,.’
                             ~                       .”
                 i
                   . . :. a public .purpose . . . . ha’s for its obj~ective      :’
           the promotion of the general welfare            of all the inhabitants
           or.residentswitliinagiven..political         division,   as;,,for ex-
           tlmp~e;~,a state, the .sovereignty      and -sovereign power.s of
           which are exercised       to’promote the’public        health, safety,
           morals,     general welfare,     security. prosperity,       content&
           merit,, and equality before the law of all.the citizens of the‘,’         ‘.
           state.”             : .’

                   In affirming     this    case,   the Supreme    Court    of the United States
     said:
                    .a
                      . . . What is a public purpose has, given rise to:no~
              littIe judicial   consideration.      Courts, as a .rule, have at-
             ‘tempted no judicial      consideration.      Courts) as’s rule., have
              attempted no.judic,ial definition of a ‘public’ as distinguished
              from a ‘private’ purpose,        but have left each case to be .de-
              tei%nined by its .own peculiar       circumstances.~      Gray, Limita-.
              tions of Taxing Power.        % 176. ‘Necessity     alone is not the
              test by’which the’ limits of State authorityin          this direction         ~.
              are to be defined, but’s wise .statesmanship           must look.be-
              ydnd: the expenditures. which are absolutely          needful to the
              continued existence of, organized         government,    and embrace
              others which may tends to make that government               subserve..
,.            the general well-being       -of society, and advance the present
              and prospective      happiness’and     prosperity   of the people.’ ”

                 In Weaver    v. Scurry Countv, 28 S.W. 836 (Tex. Civ. App. 1894),
     it was held that the determination    of what is a public purpose is largely
     left to the legislature.

                   In Davis v. Citv of Taylor,    123 Tex. 39, 67 S.W.2d ,I033 (1934),
     it was held that Section 3, Article      VIII of the Constitution    inhibited mu-
     nicipalities,    including home rule cities, from imposing taxes for other
     than public purposes.        The Court also held this section of the Constitu-
     tion did not inhibit the City of Taylor,       a home rule city, from adopting
     an amendment’to        its charter authorizing    the city to assess   and collect
     an ad valorem       tax on property within the city to be devoted.to “the
     growth, advertisement,        development,   imp.rovement and increase        of the
     tax values in.the city,” and for the establishment         and maintenance      of a
     Board of CityDevelopment          with authority to expend funds so derived for
     such purposes~:       The Court said:
 Hon. C. H. Cavness,      page   12 (V-999)



              “It would not be of value now ‘to attempt to
        thoroughly define or discuss what are public pur-
        poses.    No exact definition can be made.       Suffice it
        to say that, unless a court can say that,the purposes
        for which public funds are expended are clearly not
        public purposes,     it would not be justified   in holding
        invalid,a legislative    act or provision   in a city charter
        providing   funds for such purposes.”      (Emphasis    added)

             In Friedman    v. American     Suretv Co. of’New York, 139 Tex.
570. 151 S.W.2d 570 (1941). the Court said. in substance,       that the uur-
pose of Section 48, Article      III of the Constitution is *to prohibit the
Legislature    from levying taxes or impos,mg burdens for purposes
other than to administer      the Government . . . . The administering      of
the Government,      however,   covers and embraces      a very large field
of action. ”

              The Thirty-Sixth     Legislature,    at its third called session
 passed an Act (Acts 36th Leg., 3rd C.S. 1920, ch. 22, p. 32). by which
 the State donated and granted to the City of Aransas            Pass, for a period
 of 20 years. eight-ninths      of the State ad valorem      taxes to be collected
 upon the property     and from persons in San.Patricio          County; author-
 ized the issuance of bonds by the city to procure money to be used ex-
 clusively   to construct   and maintain sea walls, breakwaters,           and shore
 protection    in order to avert from the city calamitous          overflows;   and
_declared   that the taxes donated mthe city should be held in trust and
 applied to create a sinking fund for the redemption            of the bonds and
 pay the interest thereon.       Thereafter,    bonds were duly authorized        by
 the resident tax paying voters of the city. When the bond record was
 presented    to the then Attorney General of Texas for approval,             he raised
 several   constitutional   objections    to the Act and refused to approve the
 record.    Whereupon.    the city instituted proceedings        in the Supreme
 Court to compel him to approve the bond record.

            The Attorney    General urged that the Act was unconstitutional
in that it violated several   prohibitory    provisions   of the Constitution, one
of which was Section 51, Article      III, denying power to the Legislature     to
make any grant of public money to a municipal           corporation.   The Court
in City of Aransas   Pass v. Keeling,      112 Tex. 339, 247 S.W. 818 (1923), an-
swered this contention, saying:

              “The act makes no grant of public money as for-
        bidden by section 51 of article 3 of the Constitution.  The
        state here bestows no gratuity.     The people of the state
        at large have a direct and vital interest in protecting   the
        coast cities from the perils of violent storms.     The de-
        struction of ports, through which moves the commerce
        of the state, is a state-wide  calamity.  Hence sea walls
        and breakwaters    on the Gulf coast, though of special
        Hon. C. H. Cavness,      page   13 (V-999)




              benefit to particular        co-unities,       must be reg,a,rded
               as promoting~the       general welfare       and prosperity     of
              the state;      It is because of the special benefits to par-
              titular    cities and counties that special burdens on
              property within their boundaries,            through .t+xation; are
              justified.     But the state, in promotins         the welfare,    ad-
              vancement. .and pr.osperity. of all her citizens, or ‘in
              aidins to. avert .iniury to her entire. citizenship.           cannot
              be regarded        otherwise    than as performinn a proper
              function of state government.            Cities or c,ounties fur-~
              nish convenient and, appropriate            agencies through which
              the state Mayo perform          duties resting on ,me state, in.
               the performance        of which the ‘cities or counties have .a.           .’
               special interest.       The.use of .the cities or counties as.’
               agents .of the state in the discharge          of the. state’s duty     ::
               is in no wise inhibited by the Constitution in section 51
I              of article 3. Bexar .County v. .Linden, 110 Tex. 344 to 348.
               220 S.W. 76l;‘City of Galveston v. Posnainsky,.62                Tex.
c
               127, 50 Am. Rep; 517; Weaver            v. Scurry .County(Tex.        Civ.
              App.) 28 S.W..~836.” .(Emphasis            added)       _’

                    The Court concluded that the grant of the State’s’ taxes to
        the ~City of Aransas   Pass. to be used .for the. purposes: stated in the Act
        was expressly    authorixed: by Section 8, Article ,X1 of the Constitution.
..

                    In Bexar..Countvv.:Linden,    110 Tex..,344,.220~S,W..   761 (1920),
        the Court had under ,ctinsideration the constitutionality     of a statute which
        required  a~district attorney to pay over to the county fees collected by
        him in excess of the amount which the statute permitted.him          to retain.
        It appears that ~of the amount claimed by the county to be’due it:from
    .
        Mr. Linden the greater     part thereof had, been paid to him by the State
        of Texas out of public funds,% the State Treasury        for his services
        rendered   as District  Attorney.

                    It was the defendant’s   contention that the statute was uncon-
        stitutional as amounting to a ,grant of public money to counties of the
        State as municipal    corporations,  within the meaning of Section 51, Ar-
        ticle III of the Constitution.   The trial court and the Court ,of Civil Ap-
        peals sustained the contention.     The Supreme    Court reversed. and re-
        manded, saying:

                    “The giving~~away of public money, its application       to
              other than strictly governmental       purposes,   is what the
              provision   is intended’to guard against.’ The prohibition
              is a positive and absolute one except as to a distinctive
              class to whom the State is under a sacred obligation.        Not
              only are individuals,    associations   of individuals  and pri-
              vate corporations    within its spirit, but all kinds of public
              or political corporations,     as well; whether strictly municipal
s74

      Hon. C. H. Cavness,       page   14 (v-999




             or not. It therefore applies to counties, whether con-
             sidered as public corporations  or only quasi corpora-
             tions. . . ..

                  “If, therefore,  the effect of the statute is to bestow
             funds of the State upon countits of the State as a gratuity,
             or fo’r uses not related to the State’s governmental     duties,
             it would be invalid.   Oathe other hand, if its effect is to
             but apply such funds to the uses of the State, as a gov-
             ernment, there can be no reason for holding it void.

                   “It is accordingly important to consider the nature
           , of counties under our form of government,     their relatlon-
             ship to the State, their functions and their uses, in order
             to ascertain   whether the powers they exercise    in a gov-
             ernmental    capacity are other than State powers,   and
             whether their use of such State funds as are constituted
             by these excess fees for the purposes    to which they may
             legally apply them, is any other than a use for the State
             as a gover.nment, for which purpose the counties are only
             availed of as a means.eu

                     After discussing    and defining the nature of counties, their
      relationship      to the States, and their functions, .the Court continued:

                  “Since the duties which the counties perform          are           .,
            State duties and the powers they exercise         are State pow-
            ers, an apportionment      to them of State fund’s, as the pay-
            ment into their treasuries      of the excess fees of District
            Attorneys   under this statute, for the carrying        out of those
            duties, is manifestly    not a grant of public money. There
            is nothing of the bestowal     of a bounty or gratuity about
            it. It is but a method adopted by the State for the discharge
            of an obligation of the State--the     obligation to provide the
            people with the facilities    of civil government      through the
            counties as effective   agencies for the purpose.         The counties
            receiving   such excess fees can appropriate         them to none
            other than strictly governmental       purposes,    from which,
            presumably,    the State as a sovereignty,      derives the bene-
            fit.”

                   The validity of certain Road Bond Assumption      Acts of the
      Legislature    was upheld in Jefferson County v. Board of County and Road
      District   Indebtedness.  supra.    The Court, after quoting the prohibitory
      provisions    of Section 51, Article XXI, of the Constitution said at 182 S.
      W.2d 912:

                  “This section of the Constitution-forbids      the granting
             of public moneys to any ‘municipal    or other     corporations
Hon. C. H. Cavness,          page   15 (V-999)




         whatsoever.’       Under the decis~ions of this State this
         provision     prohibits   the granting of public moneys to
          counties.    Bexar County v. Linden, ll0 Tex. 339, 220
S.W. 761. However, it does not prohibit every appro-
         priation of State funds for use by counties.            It merely
         prohibits    the bestowing    of gratuities    on counties.
          Counties are agencies of the State through~which             the
          States performs     a part of its governmental      functions.
          Consequently     an annortionment      of State funds to
          counties to be used bv them in carrvinn out a part of
         the duties or governmental         functions which properly
         *                                                  the mean’
         of the above constitutional       inhibition.   ,Bexar Count+.~v.
         Linde,n, ~supra; City of Arkansas         Pass v. Keeling, .Il2
         Tex. 339, 247 S.W. 818. The construction             of public
         roads-is    a governmental     function properly      belonging
         to the State.    Robbins v. Limestone         County, 114.Tex.
         345, 268, S.W. 915. Consequently          public funds may be
         apportioned     by the Legislature,    to counties for the pur-
         pose of constructing.publicroads          or for other govern-
         mental purposes.        In doing so the State is ,merely using
         the county as its agent to ‘use its funds for the; purpose’
         of performing      its functions.    Bexar County v; Linde,
         supra; City of Ar_kansas~Pass v. Keeling, ,supra; Road,
         District   MO. 4, Shelby County v. Allred,        123 Tex. 77,
         68 S.W.2d 164..” (Emphasis          added)‘.

              In Brazes  River       Conservation   AndyReclamation    District     v.
McGraw, supra,       the Court      said at 91 S. N.2d.673:

               “The Conservation       Amendment     to the Constitution
         of the state (article   16,   8 59 (a) expressly   declares   that
         the performance     of the    duties prescribed   for this dis-
         trict are ‘public rights      and duties,’ and the Legislature
         is commanded     to ‘pass     all such laws as may be appropriate
         thereto.’ . . . .

              The purposes   for which this District      was   created   are     enum-
erated    in the Court’s  opinion, one of which is:

               “For the purpose of conservation   of all soils against
         destructive  erosion  and thereby preventing   the increased
         flood menace incident thereto.”

             Soil conservation   districts are to accomplish    not only the
same purposes,      but many others, including the restoration     of the fer-
tility of soil. An examination     of numerous Acts of the Legislature      cre-
ating conservation     districts discloses  that one of the purposes   for which
such districts    were created is to prevent soil erosion.     In many instances
Hon.   C. H. Cavness,   page   16 (V-999)




the Legislature   has donated all or part of the State’s ad valorem taxes
collected therein for general purposes      during a given period.  In many
instances this period has been for more than two years on the basis of
a finding of public calamity,    but that question is not presented here
because the appropriation     in H.B. 97 is limited to the current biennium.
See Opinion V-794, dated March 25, 1949.

            We think the purposes     for which soil conservation     districts
were created are for ,public purposes       and are in the interest of and for
the general welfare   of all the people of the State.     The functions of such
districts  are undoubtedly governmental       functions.   The Legislature     has
evidently considered    such functions as duties resting upon the State,
under both the provisions    of Section 59, Article     XVI of the Constitution
and Article   165a-4, and that there is no provision      of the Constitution
inhibiting it from making grants of public money to such districts           to
enable them to perform     such duties.    Its acts over a long period of
years lead to n0 other conclusion.

            The original State Soil Conservation      Law was enacted in
1939 and from that time down to and including the appropriations          for
the current biennium, the Legislature       has consistently   made appropria-
tions to pay per diem and mileage      of delegates   selected to attend State
District  Conservation    Conventions held for the purpose of ,selecting a
member    of the State Soil Conservation     Board. and to pay the per diem
of supervisors   of soil conservation   districts   and five cents per mile
traveled,  as provided in Article    165a-4.   Furthermore,    the Cegislature
has in numerous     instances  granted, loaned, or both granted and loaned
public money out of the State Treasury       to Conservation   districts.  1


1      A loan of $5,000 was made to the Lower           Colorado River Author-
       ity by the Act creating the District      (Acts 43rd Leg., 4th C.S. 1934,
       ch. 7, p. 19); A grant of $10,000 to the same District       (Acts 44th
       Leg., 1st C.S. 1935, ch. 405, p. 1604); A grant of $5.000 to the Sa-
       bine-Neches    Conservation    and Reclamation      District by the Act
       creating the District   (Acts 44th Leg., R.S. 1935, ch. 97, p. 237);
       Another grant to same District       in the sum of $500 for “Expenses
       of District  work” (Acts 45th Leg., R.S. 1937, ch. 384, p. 786); A
       further grant to this District    in the sum of $6,000 was made in
       1939 (Acts 46th Leg., R.S. 1929, ch. 30, p. 519); Lower Neches
       Valley Authority   granted a loan of $10,000 (Acts 46th Leg., R.S.
       1939, ch. 25, p. 503); Another loan of $10,000 was subsequently
       made to this District    in 1941 (Acts 47th Leg.. R.S. 1941. ch. 144.
       p. 199); See Lower Neches Valley Authority v. Mann. 140 Tex. 294.
       167 S.W.2d 1011, 1017; A grant of $5,000 to Guadalupe-Blanco         River
       Conservation    and Reclamation     District   (Acts 44th Leg., 1st C.S.
       1935. ch. 410, p. 1615); A loan of $15.000 ,was made to this District
       in 1939 (Acts 46th Leg., R.S. 1939. cht 28. p. 501); A loan of $5,000
       was made to the Pease River Flood Control District           by the Act (cont’d)
 Hon. C. H. Cavness,     page     17 (V-999)




             Our Supreme Court, in upholding the constitutionality      of the
 Rural Aid Appropriation      Act of 1929, appropriating   $5,000,000 to be
 apportioned   to all children
                            ~.. of scholastic  age living in small and finan-
 cially weak school distr%cts; said:

              “As has been sho&,‘the      Legislatures    since 1915 has
        consistently   construed ‘the Constitution as permitting
       the enactment of rural .aid measures,         land the executive
       department    has approved and executed these.laws.           The
       ~universa! rule of construction     is that,~Jegislative and
        executive interpretations’of    ‘the ‘organic law; acquiesced
        inand loini continued. a6 in the case before us. are-of’
        great wei&     m determining    the validity of any-act, &J
        in case of ambigui      or doubt will be followed bv the
        ;~~~~i.3i~:   .” +&e       v. Marrs,    12: Tex. 383, 40 S,;?.


               The ‘rule of construction    announced in M umme v. Marrs, supra,
  is applicable   here.   The Legislature     has over a long period 6f years
  construed the Constitution as permitting        it to make grants of public mon-
  ey to conservation     districts,, without the necessity   of declaring the exis-
  tence of a~bublic calamitytherein.        So far as we are aware,~these    grants
  have been withdrawn       from the State Treasury     in the same manner that
: other public funds of the State are withdrawn.

            In view of, all the. foregoing, it is our opinion,‘that the grant of
 public money made by H.B. 97 (Acts: 51st Leg., R.S. ,1949, ch. ,540, up. 1000)
 to Soil Conservation   Districts   created under ,the provisions of Article
 165a-4, is constitutional.

             For   convenience,     we restate   your question   No. 2:

              “Can the Comptroller     issue a warrant   payable to
        a Soil Conservation   District    on funds drawn’from    the Gen-
        eral Revenue Fund, based only on the certification        of the
        State Soil Conservation    Board, w.hich funds can be de-
        posited in the local depository     of the Soil Conservation
        District  and become a checking account of such district? *


 1 cont’d.   creating the District  (Acts 44th Leg., 1st C.S. 1935, ch. 420, p.
        1646); A further loan of $6,000 was made to this District      in 1939
        (Acts 46th Leg., R.S. 1939, ch. 28; p. 506); A loan of $2,000 was
        made to the Upper Red River Flood Control and Irrigation        District
        by the Act creating the District    (Acts 45th Leg., R.S. 1937, ch. 454,
           1128); Another loan of $5,000 was made to this District      in 1939
        &cts    46th Leg ., R.S. 1939, ch. 33. p. 513).
Hon. C. H. Cavness,       page   18 (V-999)




              Sections   2 and 6 of House     Bill   97 read   respectively     as fol-
lows:

              ‘Sec. 2. Approval    of all grants to soil conserva-
        tion districts  as provided for in this Act, shall be cer-
        tified to the State Comptroller     of Public Accounts by the
        State Soil Conservation    Board.    Such c~ertification of ap-
        proval by the State Soil Conservation       Board presented    to
        ~the said Comptroller    shall be sufficient authority for the
        Comptroller    tomissue his warrants     against any appropriations
        made for grants to soil conservation       districts,  and shall
        also be sufficient authority for the’state, Treasurer      to hon-
        or payment of such warrants.?         ‘I

             “Sec. 6. Grants to soil conservation        districts    as pro-
        vided in this Act, when received by the district,          shall be
        deposited in the name of the district;       such deposit shall
        be with a State or National bank or banks. Any withdrawal
        of such funds so deposited to the credit of the district may
        be withdrawn     only on approval    of the board of supervisors
        of the district.   All checks or orders for such withdrawal
        shall be signed by the, chairman       and secretary    of the board
        of supervisors    of the district.*.

            We have been unable to find any constitutional                objection to
the provisions  of Sections 2 or 6. of H.B. 97.. Therefore,               we answer
your second question in the affirmative.

             Our    affirmative   answer to your ,second question          makes   un-
necessary an answer         to your third question.

             Your    eight remaining   questions     read   as follows:

              “4. Section.5 of H.B. 97 provides        that ‘any funds
        granted hereunder       to any soil conservation      district which
        shall remain unexpended at the end of the biennium shall
        revert to the General Fund . . .’ If a district used the ap-
        propriation     to buy grass seed, and within the biennium
        sold the grass seed for cash, so that at the end of the
        biennium cash received for the sale of the seed remained
        in the bank account of the district,      would Such cash re-
        vert to the General Fund?         Stated differently,    does dis-
        bursement      of the appropriated    money for merchandise
        to be resold constitute expenditure       for the purpose of the
        bill?   Would it make any difference       whether the money
        received    from such sales was placed in a separate bank
        account or co-tngled         in the bank account with the apt-
        propriation     received from the State Comptroller?          *
Hon. C. H. Gavness,        page 19 (v-999)




               “5. What is,the ,relation between Section 3 of H.B.
          97 and Section 6 of HiB. 444,of the’47th Legislature,       ,~
          which says’that ’ .~ . . the Supervisors’. . . shall,provide
          for an annual audit of’the accounts of receipts     and’dis-
          bursements’?   *

              “6. Would the audit required      by H.B. ~97 cover ‘.
       only the original    receipt and first’disbursement;by
      ‘h district,   of the State appropriation.    ‘or would it iri-
       dude all receipts     and disbursements?       ‘For example,
       would it cover receipts      fror&the   sale of seeds or fer-
       tiliser   purchased   out of State .appropriations,   or the
       funds of a district.acquired      by donation or from loans?          *

               -7. Would the fee for the audits,~ to be paid out of
          local funds of.the districts,   be paid into the State Treas-
          ury and made available     to the State Auditor to pay the ,’
          costs or expenses of making the audits?”

                “0. Section, 3 says inpart:        * .‘; .’The expense of
          the audit shall be paid by each SaUCohservation,Dis-
          trict involved,out    of local funds.’ Will the funds’ ii;.
          ceived from the General Revenue Fund, on being                ~”
          deposited to local banks to the account of respective
          districts,  become local funds~to the’extent that the dis-
          tricts”can’pay   for, the statutorily    required   audits frem-
          these ,funds which are, in fact; ,a part of their initial ap-
                                                L.’
          propriation?   T

                “9. Does the provision      that ‘the .charge in any par-
          ticular ~project, shall never be less than the actual cost
          to the particular    district for labor, maintenance,-de-
          preciation,  and replacement       of equipment’ at the end
          of paragraph    4D of, H.B. 97,’ apply only to projects   au-
          thorized in paragraph       4D, in both 4C and 4D. or to all
          the provisions    of H.B. 97 and also to H.B. 444 of the
          47th Legislature?     *

                “10. Does the provision  at the end of paragraph  4B
          of H.B. 97 prevent the districts   from buying seeds ,or
          plants to be resold at not less than costto the district?”

               “11. Will the districts  be included in the political
          subdivisions   of the State which are required   to secure
          from depository    banks a pledge of securities   against the
          money deposited? *

               We will   answer   these   remaining questions   in the order
stated.
Hon. C. H. Cavness.     page   20 (v-9~99)




            4.   It is our opinion that the Legislature    intended, as to the
granted funds, that all of such funds on hand at the end of the biennium
revert to the General Fund. The use of the granted funds to purchase
seed to be resold would not constitute an expenditure        of the funds so as
to prevent the moneys received      upon the resale from being a part of
the granted funds.     The placing of the moneys received from the re-
sale of the seed into a “separate    bank account’ would not have the ef-
fect of making the funds “expended.“.      If at the end of the biennium a
soil conservation    district has purchased    seed on hand that is later re-
sold, the amount receive,d from the resale should tbep be paid into the
General Fund of the State Treasury.

            5.   Section 3 of H.B. No. 97, 51st Legislature,   and Section
6 of H.B. No. 444, 47th Legislature,     each provide for a separate audit,
and such provisions     have no relation to each other, In other words,
H.B. No. 97 does not. either directly     or by implication, repeal or mod-
ify the provisions   of H.B. No. 444 in reference to the audit therein pro-
vided for.

           6. The audit provided for in H.B. No. 97 iS not by the terms
thereof limited in its scopein   any manner. It therefore  contemplates   a
full and complete. audit covering all receipts and disbursements    of the
audited district.

           7.    The fees collected from the local funds of the soil con-
servation districts   for the making of audits should be placed into the
State Treasury.     Such funds will not be available to pay the costs or
expenses of the State Auditor unless appropriated     by the Legislature
for that purpose.    H.B. No. 97 contains no such appropriation.

            a.    H.B. No. 97 provides:     “The expense of the audit shall
be paid by each Soil Conservation      District    involved out of local funds.”
(Emphasis    added)    The expense of the audit required     by H.B. No, 97
can only be paid out of the district’s    “local funds” as ,distinguished
from the moneys granted by the State in H.B. No. 97. We are led to
this conclusion by virtue of the clause “out of local funds.”         Had the
Legislature    intended that these audit expenses be paid out of any funds
available to the district,   it would not have added the clause “out of local
funds” to the sentence in question.      We can conceive of no other reason
why the Legislature     added said clause.     It is an elementary   rule of stat-
utory construction    that each word, clause and sentence should be given
a meaning, if possible.

            9. It is dur.opinion that the provision     “. . . provided,   how-
ever, that the charge in any particular     project shall never be less than
the actual cost to the particular   district for labor, maintenance.      de-
preciation  and replacement    of equipment‘” which appears in paragraph
D of Section 4 of H.B. No, 97 applies only to those projects        authorized
in said paragraph.    The items mentioned,      “labor, maintenance,     depre-
ciation, and replacement    of equipment” are not applicable      to the other
    Hon. C. H. Cavness,      page    21 (V-999)



    provisions  of ~H.B. No. 97 or to the provisions     of H.B.‘No.  444. How-
    ever, as to the provisions     of H.B. No. 97, and the ex$enditures’au-
    thorised.by  H.B. Non. 444, we call your attention to. the.provision    of
    Section 52 of Article   III of ~the Texas Constitution,  which,reads:

                   “The Legislature    shall have no power to author-
             ize any county, city, town or other politicalcorporation
             or subdivision   of the.State to lend its credit or to grant
             public money or. thing ,of vatue (value) in aid of, ok to any
             individual,  association   or corporation  whatsoever,   . . .’.?

                The Supreme      Court in Harris  Countv Flood Control Dis-
    trict v, Mann, 135 Tex. 239, 140,S.W.2d 1098 (1940). held that this con-
    stitutional provision  prohibits   the use of county funds to pay the bonds
    of a flood control district.    The Supreme Court said:

,                  “The Act of 1937 here, involved contains the following   ’
              provision:   ‘Should the necessity  arise, the Commissioners’
              Court may supplement     from its general funds any State
              taxes hereafter   donated and granted; but no tax shall ever
            ‘:be levied or any debt be created ,against the County for’       :
              such~ purpose without a vote of the people.‘, .’; . .”

                  ,,The Act of 1939 contains the following  provision:
             ‘Should the necessity  arise, the Commissione.rs’*    Court
             may .supplement the State taxes herein donated and granted
             from its general funds.‘~. , . .-

    The State taxes donated         and referred’to in boththe-            and the 1939
    Acts were to the~Harris          County Flood Control District,’

                  The Supreme       Court,   after   quoting   from   the 1937 and 1939
    Acts,    then stated!

                   ‘By his fifth proposition    the Attorney General      con-
             tends that both of the above-quoted       provisions   are void,
             because in contravention      of Section 52 of Article    III and
             Section 59 of Article   XVI of our State Constitution.

                   ‘So far as pertinent here, Section 52 of Article      III of
             our State Constitution prohibits the Legislature       from au:
             thorieing   any county to lend its credit, or to grant public
             money or thing of value, in aid of any corporation        whatso-
             ever.    We have already held that this District     is a govern-
             mental agency and a body politic and corporate,         separate
             and independent from Harris      County.   It follows that, under
             the plain terms of Section 52 of Article     III, supra,.no part
             of the funds of Harris    County can be pledged or used to pay
             the bonds of this District.,,
Hon. C. H. Cavness,    page   22 (V-999)




            A soil conservation      district being a “political corporation:.
or subdivision   of the State” within the meaning of these terms as used
in Section 52, Article    III of the Constitution of Texas, it is prohibited
from either lending its credit or granting any of its funds in aid of, or
to any individual,   association    or corporation  whatsoever.

            It follows, therefore,   that in all instances where either H.B.
No. 97 or H.B. No. 444 provides       for the districts  to furnish aid or as-
sistance to other political    subdivisions   or to individuals,  that such
other political   subdivisions   or individuals must be charged and made
to pay not less than the actual cost of the material       or labor furnished.

           Soil conservation   districts may cooperate with agencies of
either the State or the United States in carrying  out conservation  pro-
  rams, but such districts   cannot give or loan such other agencies
rState and Federal)  money received under H.B. No. 97. See Harris
County Flood Control District     v. Mann, supra.

            10. The provision      at the end of Section 4B of H.B. No. 97,
which reads:    u . . , provided,   however,   that the owner or occupier of
such land shall be required      to furnish all plants, seeds, grasses,     le-
gumes, trees and crops which may be planted upon such area or areas
at no expense to the District”      does not, iniour opinion, prevent soil
conservation   districts   from purchasing    seed and reselling     them to oth-
ers for cash, at a price not less than the seed cost the district, when
such seed are to be used for the purposes         of soil conservation   under
the direction  and authority of the district.

            11. We have carefully      considered   all the provisions    of Title
47, V.C.S., which provide for State,. county, city and special depositories.
None of these provisions     are deemed applicable      to or apply to soil con-
servation districts.    Neither does H.B. No. 97, or H.B. No. 444 make
any provision   for the districts  to secure pledges of securities       from de-
pository banks.    We are therefore     of the opinion that soil conservation
districts  are not included in the political subdivisions      of the State which
are required   to secure from depository      banks a pledge of securities
against the money deposited.      However,    there is nothing in our statutes
#at would prohibit the districts     in question from requiring      their depos-
itory banks to make the pledges in question.

                                   SUMMARY

            Soil Conservation     Districts   created under Article
      165a-4, V.C.S., a statute enacted pursuant to the man-
      datory provisions     of Section 59a, Article     XVI of the Con-
      stitution of Texas to carry out the purposes          of such
      constitutional   provision,    are political   subdivisions   of
      the State, bodies politic and corporate,        performing    gov-
      ernmental    functions.   Willacv     Countv Water Control and
      Improvement     District    No. 1 v. Abendroth,     142 Tex. 320,
Hon. C. H. Cavness.     page   23 (V-999)




      177 S.W.Zd 936 (1944). Such districts     are competent
      agencies   of the State through which the State may
      perform   a part of its governmental   functions. Bravos
      River Conservation     and Reclamation   District v. Mc-
      Craw.   126 Tex. 506, 91 S.W.2d 665 (1936); Harris
      County Flood Control District    v. MS      135 Tex. 239,
      140 S.W.Zd 1098 (1940).

            The Legislature   is not prohibited   by Section 51,
      Article   XVI of the Constitution of Texas, or any other
      provision   of the Constitution,  fro-n making grants of
      public money to such districts      for a period of two years,
      when such grants are to be used by them in performing
      a part of the duties or governmental      functions of the
      State of Texas.    Bexhr Countv v. Linden, 110 .Tex. 339,
      220 S.W.2d 761(1920); Citv of Aransas       Pass v. Keeling,
      112 Tex. 339, 247 S.W. 818 (1923); Jefferson      County v.
      Board of County and District     Road Indebtedness,     143
Tex. 99, 182 S.W.2d 908 (1944).

             There is no constitutional     objection to the provisions
       of Sections 2 and 6 of H.B. 97, supra, providing far the
       issuance of warrants      by the Comptroller     to Soil Con-
       servation Districts;     the payment of such warrants       by
       the State Treasurer;      and the depositing   of the proceeds
       derived therefrom     by each Soil Conservation      District
      .in a State or National Bank, subject to withdrawal         by
       the particular  district    in the manner provided in Section
       6.

           The answers   to eight additional     questions      are   sum-
      marined  in the body of the opinion.

                                        Yours   very   truly,

                                        PRICE DANIEL
                                       Attorney General
APPROVED:

C. K. Richards                         &.Z&Cdd/h;yclog
Appellate Division
                                        Bruce   W. Bryant
Charles D. Mathews
Executive Assistant

Price Daniel                           W. V. Geppert
Attorney General                              Assistants

BWB:WVG:v